DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with THOMAS FROATS (Reg. No. 66609) on August 9, 2022.

The application has been amended as follows:
Please replace the claims as filed with the claims set forth below.  This listing of claims will replace all prior versions, and listings, of claims in the application: 
LISTING OF CLAIMS:
1.	(Currently Amended) A computer-implemented method, operable on a device in a content delivery network (CDN), wherein the CDN delivers content on behalf of at least one content provider, the device implementing a content delivery (CD) service, the method comprising, by the CD service on the device:
receiving a request for a particular resource from a client operatively connected to the CDN via a connection;
determining that the client includes an optimization support mechanism using a modified user-agent string included in the request, wherein the optimization support mechanism comprises a decompression mechanism for decompressing a compressed resource; 
determining at least a cost of the connection based on a hostname associated with the request;
responsive to determining that the client includes the optimization support mechanism, determining 
based on determining ,
wherein the request is an HTTP request and wherein the information provided with the request is included in one or more HTTP headers provided with the HTTP request.

2.	(Original) The computer-implemented method of claim 1, wherein the client comprises a browser mechanism and wherein the optimization support mechanism is a plugin on the client.

3.	(Original) The computer-implemented method of claim 1, wherein the client determines whether the client includes an optimization support mechanism based on information provided with the request.

4.	(Canceled)

5.	(Canceled)

6.	(Original) The computer-implemented method of claim 1, wherein the optimization support mechanism causes the request to be made via a proxy.

7.	(Original) The computer-implemented method of claim 1, further comprising 	attempting to obtain the first version of the particular resource from another location.
8.	(Original) The computer-implemented method of claim 7, wherein the other location comprises a peer of the CD service.

9.	(Original) The computer-implemented method of claim 7, wherein the other location further comprises an origin CD service.

10.	(Original) The computer-implemented method of claim 1, further comprising	generating at least some of the first version of the particular resource.

11.	(Original) The computer-implemented method of claim 10, wherein the generating comprises: causing at least some optimizations to be performed on the particular resource to produce the first version of the particular resource.

12.	(Original) The computer-implemented method of claim 11, wherein the at least some optimizations are performed by one or more optimization services.

13.	(Original) The computer-implemented method of claim 12, wherein the at least some optimizations are performed by one or more optimization services running on the device.

14.	(Original) The computer-implemented method of claim 12, wherein the one or more optimization services comprise an optimization services network.

15.	(Original) The computer-implemented method of claim 1, wherein the optimizations include one or more of: (i) file compression, (ii) code minimization or reduction, (iii) image optimization or compression, and (iv) manipulation of the caching policy as provided to the client.

16.	(Currently Amended) A non-transitory computer-readable medium having program instructions stored thereon, the program instructions, operable on a computer system in a content delivery network (CDN), the computer system implementing a content delivery (CD) service, wherein execution of the program instructions by one or more processors of the computer system causes the one or more processors to carry out the acts of:
receive a request for a particular resource from a client operatively connected to the CDN via a connection;
determine that 
determine at least a cost of the connection based on a hostname associated with the request;
responsive to a determination that the client includes the optimization support mechanism, determine 
based on determining resource or providing the client with either (i) an un-optimized version of the particular resource, or (ii) a version of the particular resource optimized, at least in part, for the client without the optimization support mechanism,
wherein the request is an HTTP request and wherein the information provided with the request is included in one or more HTTP headers provided with the HTTP request.

17.	(Currently Amended) A tangible device in a content delivery network (CDN), wherein the CDN delivers content on behalf of at least one content provider, the tangible device implementing a content delivery (CD) service, the tangible device comprising:
at least one processor;
memory, operatively connected to the at least one processor, and containing instructions that, when executed by the at least one processor, cause the tangible device to:
	receive a request for a particular resource from a client operatively connected to the CDN via a connection;
	determine that 
	determine at least a cost of the connection based on a hostname associated with the request;
	responsive to a determination that the client includes the optimization support mechanism, determine determining 
	based on whether to provide the client with the first version of the particular resource is determined, provide the client with the first version of the particular resource or providing the client with either (i) an un-optimized version of the particular resource, or (ii) a version of the particular resource optimized, at least in part, for the client without the optimization support mechanism,
wherein the request is an HTTP request and wherein the information provided with the request is included in one or more HTTP headers provided with the HTTP request.

18.	(Original) The tangible device in a CDN of claim 17, wherein the client comprises a browser mechanism and wherein the optimization support mechanism is a plugin on the client.

19.	(Original) The tangible device in a CDN of claim 17, wherein the client determines whether the client includes an optimization support mechanism based on information provided with the request.

20.	(Canceled)

Allowable Subject Matter
Claims 1-3 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 16, and 17, among other things, teach a computer-implemented method, operable on a device in a content delivery network (CDN), wherein the CDN delivers content on behalf of at least one content provider, the device implementing a content delivery (CD) service, the method comprising, by the CD service on the device: receiving a request for a particular resource from a client operatively connected to the CDN via a connection; determining that the client includes an optimization support mechanism using a modified user-agent string included in the request, wherein the optimization support mechanism comprises a decompression mechanism for decompressing a compressed resource; determining at least a cost of the connection based on a hostname associated with the request; responsive to determining that the client includes the optimization support mechanism, determining to provide the client with a first version of the particular resource, the first version of the particular resource being optimized, at least in part, for the client in combination with the optimization support mechanism, wherein determining whether to provide the client with the first version of the particular resource is based on (i) the cost of the connection and (ii) a delay caused by optimization of the first version; and based on determining to provide the client with the first version of the particular resource, providing the client with the first version of the particular resource or providing the client with either (i) an un-optimized version of the particular resource, or (ii) a version of the particular resource optimized, at least in part, for the client without the optimization support mechanism, wherein the request is an HTTP request and wherein the information provided with the request is included in one or more HTTP headers provided with the HTTP request. All of the steps recited in each of the claims are required to be executed and all of the limitations in each of the claims are given patentable weight. The present invention distinguishes over the art of record in that none of the art of record discloses, individually or in reasonable combination, the recited limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449